Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8th, 2022, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Komada et al (US 2004/0052975 A1) in view of Lee et al (US 2017/0179424 A1).
With regards to claim 1, Komada discloses a barrier film used as a cover film (i.e., a cover window), the barrier film comprising a substrate 44 formed as a film from a resin such as polyester (i.e., a polymer film), and, laminated in order in a single direction away from the substrate 44, a substrate film 12, a barrier layer 13 formed from silicon oxide (i.e., a first inorganic layer), and an additional barrier layer repeatedly laminated thereto (i.e., a second inorganic layer, which is not depicted in the Figures 2 or 5 of Komada) (Komada: Figs. 2 and 5; para. [0055], [0060]-[0061], [0086], and [0088]). The barrier layers (i.e., inorganic layers) are each disclosed with a thickness of 5 to 500 nm, which overlaps the claimed thickness range of about 5 nm to about 30 nm with respect to each of the claimed first and second inorganic layers (Komada: para. [0068]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
Although Komada discloses a substrate film 12 located between a substrate 44 formed of a polyester film (i.e., a polymer film) and a first barrier layer formed of silicon oxide (i.e., first inorganic layer), the substrate film 12 is not disclosed as a first hard coating layer.
Lee discloses a window cover including a flexible film structure comprising a functional hard coating layer 420 (i.e., a first hard coat 420) laminated between a base film 410 formed of a plastic such as polyethylene terephthalate (i.e., a polymer film) and a barrier layer 425 formed of an inorganic material (i.e., an inorganic layer) (Lee: para. [0010], [0036]-[0037], and [0063]-[0067]). The functional hard coating layer 420 provides high transmissivity, high hardness, and high chemical resistance, while still enabling the formation of a flexible film which acts as a window cover (Lee: para. [0006]-[0007], [0010], and [0038]). Lee and Komada are considered analogous art as they related to the same field of endeavor of cover films for display devices which comprise a substrate, a barrier layer, and an additional layer provided therebetween. A person of ordinary skill in the art would have found it obvious to have selected a hard coat for the transparent film 12 of Komada in order to provide improved transmissivity, hardness, and chemical resistance (Lee: para. [0006]-[0007], [0010], and [0038]). Komada further notes that the material of its substrate film 12 “may be arbitrarily selected…. From known film or sheets of the known resins…”, and therefore a person of ordinary skill would have further found it obvious to select a hard coat based on the invitation to substitute provided by Komada (Komada: para. [0094]).
With regards to claim 2, the second inorganic layer defines an outer surface of the cover window, as it is additionally laminated to the prior art film, with no other layers stated as further laminated (see above discussion). Alternatively, the phrase “defines an outer surface of the cover window” is rather broad, and technically, the second inorganic layer meets this limitation as it has an area parallel to an outer surface of the cover window.
With regards to claim 4, the first and second inorganic layers are formed from silicon oxide (see above discussion).
With regards to claim 5, in an additional embodiment, Komada acknowledges the lamination of an additional resin layer to the top surface of a barrier layer (Komada: Fig. 6; para. [0056]). A person of ordinary skill in the art would have found it obvious to have further added the additional resin layer to a top surface of the second barrier layer and to have further selected a hard coat material for the additional resin layer, based on the express suggestion of Komada to provide an additional layer, and further, to provide improved transmissivity, hardness, and chemical resistance as taught by Lee (see above discussion).
With regards to claim 8, the hard coat material of Lee includes a general-purpose resin which is not purely inorganic (i.e., implies the presence of an inorganic material) (Lee: para. [0041]). A person of ordinary skill in the art would have found incorporation of an organic material obvious in order to aid in preparing, processing, and shaping the hard coat material (Lee: para. [0041]).
With regards to claim 9, Komada discloses a hard coat layer thickness of about 5 microns to 30 microns (Komada: para. [0044]). A person of ordinary skill in the art would have found it obvious to have selected from the thickness range of Komada based on Komada’s express suggestion, and since such a thickness provides a suitable transmissivity which is similar to that of glass (Komada: para. [0044]-[0045]). The range of Komada overlaps the claimed range of 10 microns (i.e., micrometers) or less, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 10, the polymer film comprises a polyester (i.e., polyethylene terephthalate film) (see above discussion).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Komada in view of Lee as applied to claim 1 above, and in further view of Park et al (US 2014/0186542 A1).
With regards to claim 7, Komada and Lee teach a cover window as applied to claim 1 above. Komada and Lee do not appear to disclose or teach an anti-fingerprint layer which defines an outer surface of the cover window, the anti-fingerprint layer facing the polymer layer with the first hard coating layer and the first inorganic layer therebetween.
Park is directed to an anti-finger printed hard coat film for touch display device, the anti-finger printed hard coat film being located as an outermost layer of the touch type display device (Park: para. [0003]-[0009]). Park further notes that the outermost layer of a touch type display device is typically known as an anti-finger print hard coating film (i.e., anti-finger print hard coating films are well known in the art) (Park: para. [0006]-[0007]). Such a layer is considered a “very important element for the lifetime and quality” of display devices (Park: para. [0006]). Komada, Lee, and Park are analogous art in that they are related to the same field of endeavor of display devices. A person of ordinary skill in the art would have found it obvious to have added the anti-fingerprint layer of Park to the laminate of Komada and Lee as an outermost surface thereof (i.e., and therefore also facing the polymer layer with the first hard coating layer and first inorganic layer therebetween) as such a layer is considered “very important” from the viewpoint of lifetime and quality of the device, and furthermore, to provide the benefits of hardness, resistance to showing fingerprints, and slip properties (Park: para. [0003]).

Claims 11-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Komada in view of Lee and Cho et al (US 2010/0103641 A1).
With regards to claim 11, Komada discloses a barrier film used as a cover film (i.e., a cover window), the barrier film comprising a substrate 44 formed as a film from a resin such as polyester (i.e., a polymer film), and, laminated in order in a single direction away from the substrate 44, a substrate film 12, a barrier layer 13 formed from silicon oxide (i.e., a first inorganic layer), and an additional barrier layer repeatedly laminated thereto (i.e., a second inorganic layer, which is not depicted in the Figures 2 or 5 of Komada) (Komada: Figs. 2 and 5; para. [0055], [0060]-[0061], [0086], and [0088]). The barrier layers (i.e., inorganic layers) are each disclosed with a thickness of 5 to 500 nm, which overlaps the claimed thickness range of about 5 nm to about 30 nm with respect to each of the claimed first and second inorganic layers (Komada: para. [0068]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
Although Komada discloses a substrate film 12 located between a substrate 44 formed of a polyester film (i.e., a polymer film) and a first barrier layer formed of silicon oxide (i.e., first inorganic layer), the substrate film 12 is not disclosed as a first hard coating layer.
Lee discloses a window cover including a flexible film structure comprising a functional hard coating layer 420 (i.e., a first hard coat 420) laminated between a base film 410 formed of a plastic such as polyethylene terephthalate (i.e., a polymer film) and a barrier layer 425 formed of an inorganic material (i.e., an inorganic layer) (Lee: para. [0010], [0036]-[0037], and [0063]-[0067]). The functional hard coating layer 420 provides high transmissivity, high hardness, and high chemical resistance, while still enabling the formation of a flexible film which acts as a window cover (Lee: para. [0006]-[0007], [0010], and [0038]). Lee and Komada are considered analogous art as they related to the same field of endeavor of cover films for display devices which comprise a substrate, a barrier layer, and an additional layer provided therebetween. A person of ordinary skill in the art would have found it obvious to have selected a hard coat for the transparent film 12 of Komada in order to provide improved transmissivity, hardness, and chemical resistance (Lee: para. [0006]-[0007], [0010], and [0038]). Komada further notes that the material of its substrate film 12 “may be arbitrarily selected…. From known film or sheets of the known resins…”, and therefore a person of ordinary skill would have further found it obvious to select a hard coat based on the invitation to substitute provided by Komada (Komada: para. [0094]).
	Although Komada and Lee teach the material used as an outer panel of a display device (i.e., faces a display panel), and furthermore, that the material is flexible (i.e., bendable at least at a bending area corresponding to a bending area of the formed panel), Komada and Lee do not appear to disclose a first adhesive layer, the adhesive layer being between the display panel and the cover window facing the display panel.
	Cho discloses an OLED display comprising a cover window 10 attached to a display panel 50 via an adhesive layer 15 disposed on cover window 10, the adhesive layer 15 being located between cover window 10 and display panel 50 (Cho: abstract; para. [0037]; Fig. 1). Cho teaches the preceding configuration as known in the art for preventing the formation of an air gap which would otherwise decrease the light transmittance and image visibility of the display (Cho: para. [0005]-[0007]). Cho further teaches both the laminated configuration and the adhesive layer itself as providing improved impact resistance (Cho: para. [0007] and [0047]-[0048]). Komada, Lee, and Cho are analogous art in that they are both directed to improvements to impact properties in display devices using laminated cover windows. A person of ordinary skill would have found the Cho reference reasonably pertinent to the present claimed invention, as Cho uses the claimed configuration to solve the same problems as the present disclosure (i.e., improving impact strength in cover windows of display devices). A person of ordinary skill in the art would have found it obvious to have included the adhesive layer of Cho in between the cover window and display panel of Komada and Lee, in order to improve the light transmittance and image visibility of the display device via removal of an air gap, and to provide improve impact resistance, as taught by Cho (Cho: para. [0005]-[0007], [0037], and [0047]-[0048]; Fig. 1).
With regards to claim 12, the polymer film, first hard coating, and second inorganic layer are laminated in order (see above discussion). The polymer film necessarily includes first and second edges (i.e., first and second sides opposing each other along the thickness of the cover window), as such is a property of films. The second inorganic layer contacts a second side of the polymer film at least optically and electronically by virtue of the second inorganic layer and polymer film being a part of the same laminate. It is noted that the claim does not require direct contact.
With regards to claim 14, the entirety of the first and second inorganic layers (and therefore, inclusive of the bending regions of the first and second inorganic layers) contain silicon oxide (see above discussion).
With regards to claim 15, in an additional embodiment, Komada acknowledges the lamination of an additional resin layer (i.e., an additional layer facing the first hard coating layer with the first inorganic layer therebetween) (Komada: para. [0056]). A person of ordinary skill in the art would have found it obvious to have further added the additional resin layer to a top surface of the second barrier layer and to have further selected a hard coat material for the additional resin layer, based on the express suggestion of Komada to provide an additional layer, and further, to provide improved transmissivity, hardness, and chemical resistance as taught by Lee (see above discussion). Furthermore, the second inorganic layer faces the polymer film (see above discussion).
With regards to claim 16, the first hard coating layer, first inorganic layer, and second inorganic layer are laminated in order from the polymer film in every location, and therefore, they are also laminated in such an order in a bending region (see above discussion).
With regards to claim 18, Cho further discloses the incorporation of a second, additional adhesive member 25 which provides improved impact resistance (i.e., an additional functional layer) (Cho: para. [0044]-[0046]; Fig. 1). A person of ordinary skill in the art would have found it obvious to have incorporated the additional adhesive member 25 in order to improve the adhesion and impact resistance of the laminate of Komada, Lee, and Cho (Cho: para. [0044]-[0046]; Fig. 1).
With regards to claim 19, Cho further discloses the incorporation of a second, additional adhesive member 25 which provides improved impact resistance (i.e., an additional functional layer) (Cho: para. [0044]-[0046]; Fig. 1). A person of ordinary skill in the art would have found it obvious to have incorporated the additional adhesive member 25 in order to improve the adhesion and impact resistance of the laminate of Komada, Lee, and Cho (Cho: para. [0044]-[0046]; Fig. 1). Cho further discloses a flange member facing the cover window with this second additional adhesive layer located therebetween, and a person of ordinary skill would have incorporated the flange member for the purpose of improved adhesion and impact resistance (Cho: para. [0044]-[0046]; Fig. 1).
With regards to claim 20, the substrate, hard coat layer and first layers are considered to constitute a protection layer as they provide gas barrier properties (see above discussion).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Komada in view of Lee and Cho as applied to claim 11 above, and in further view of Park et al.
With regards to claim 18, Komada, Lee, and Cho teach a display device as applied to claim 11 above. Komada, Lee, and Cho do not appear to disclose or teach an anti-fingerprint layer which defines an outer surface of the cover window, the anti-fingerprint layer facing the polymer layer with the first hard coating layer and the first inorganic layer therebetween.
Park is directed to an anti-finger printed hard coat film for touch display device, the anti-finger printed hard coat film being located as an outermost layer of the touch type display device (Park: para. [0003]-[0009]). Park further notes that the outermost layer of a touch type display device is typically known as an anti-finger print hard coating film (i.e., anti-finger print hard coating films are well known in the art) (Park: para. [0006]-[0007]). Such a layer is considered a “very important element for the lifetime and quality” of display devices (Park: para. [0006]). Komada, Lee, Cho, and Park are analogous art in that they are related to the same field of endeavor of display devices. A person of ordinary skill in the art would have found it obvious to have added the anti-fingerprint layer of Park to the laminate of Komada, Lee, and Cho as an outermost surface thereof (i.e., and therefore also facing the polymer layer with the first hard coating layer and first inorganic layer therebetween) as such a layer is considered “very important” from the viewpoint of lifetime and quality of the device, and furthermore, to provide the benefits of hardness, resistance to showing fingerprints, and slip properties (Park: para. [0003]).

Response to Arguments
Applicant’s arguments, with respect to the rejection under 35 U.S.C. 103 over the Adib reference have been fully considered and are persuasive. Adib does not teach the claimed layers in order in a single direction away from the claimed polymer film. Therefore, the rejection under 35 U.S.C. 103 over Adib has been withdrawn. However, new grounds of rejection are made over Komada and Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783